     Case 1:20-cr-00102-JRH-BKE Document 19 Filed 12/08/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION
                               NO. CR 120-102

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )
                                                 MOTION FOR DISCLOSURE OF ALL
                                         )
                                                   EXCULPATORY EVIDENCE
TELLY SAVALAS CARSWELL                   )
                                         )
                                         )



        NOW      COMES       the   Defendant,      TELLY     SAVALAS        CARSWELL

(“CARSWELL”), pursuant to Fed. R. Crim. Proc. 16 and the principles of Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny, and asks this Honorable Court to enter an

Order directing that counsel for the Government make inquiry forthwith and disclose, or

permit CARSWELL to inspect and copy, information that is either within the possession,

custody, or control of the Government, or the existence of which is known through the

exercise of due diligence could become known to the Government that may be materially

favorable to CARSWELL, either directly, indirectly or in an impeaching manner, within

the purview of Brady, Giglio and their progeny.

        This Motion for the Disclosure of Exculpatory Evidence is continuing in nature.




                                             1
  Case 1:20-cr-00102-JRH-BKE Document 19 Filed 12/08/20 Page 2 of 3




     Respectfully submitted, this the 8th day of December, 2020.



                                         /s/ J. Pete Theodocion
                                         _________________________
                                         J. Pete Theodocion
                                         Attorney for Defendant




LAW OFFICES OF J. PETE THEODOCION
507 WALKER STREET
AUGUSTA, GA 30901
(706) 722-3000




                                         2
   Case 1:20-cr-00102-JRH-BKE Document 19 Filed 12/08/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

           I hereby certify that on December 8, 2020, I electronically filed the foregoing

MOTION FOR DISCLOSURE OF ALL EXCULPATORY EVIDENCE with the

Clerk of the Court using the CM/ECF system which will send notification to all interested

parties.



                                              /s/ J. Pete Theodocion
                                              _________________________
                                              J. Pete Theodocion
                                              Attorney for Defendant

J. PETE THEODOCION, P.C.
507 WALKER STREET
AUGUSTA, GA 30901
(706) 722-3000




                                              3
